UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q  QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012  TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 0-50765 VILLAGE BANK AND TRUST FINANCIAL CORP. (Exact name of registrant as specified in its charter) Virginia 16-1694602 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 15521 Midlothian Turnpike, Midlothian, Virginia (Address of principal executive offices) (Zip code) 804-897-3900 (Registrant’s telephone number, including area code) Indicate by check whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo £. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes SNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer £ Accelerated Filer £ Non-Accelerated Filer £(Do not check if smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No x Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. 4,251,795 shares of common stock, $4.00 par value, outstanding as of August 3, 2012 Village Bank and Trust Financial Corp. Form 10-Q TABLE OF CONTENTS Part I – Financial Information Item 1.Financial Statements Consolidated Balance Sheets June 30, 2012 (unaudited) and December 31, 2011 3 Consolidated Statements of Operations For the Three and Six Months Ended June 30, 2012 and 2011 (unaudited) 4 Consolidated Statements of Comprehensive Income (Loss) For the Three and Six Months Ended June 30, 2012 and 2011 (unaudited) 5 Consolidated Statements of Stockholders’ Equity For the Six Months Ended June 30, 2012 and 2011 (unaudited) 6 Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2012 and 2011 (unaudited) 7 Notes to Condensed Consolidated Financial Statements (unaudited) 8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item 3.Quantitative and Qualitative Disclosures About Market Risk 56 Item 4. Controls and Procedures 56 Part II – Other Information Item 1.Legal Proceedings 58 Item 1A. Risk Factors 58 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 58 Item 3.Defaults Upon Senior Securities 58 Item 4.Mine Safety Disclosures 58 Item 5.Other Information 58 Item 6.Exhibits 58 Signatures 59 2 PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS Village Bank and Trust Financial Corp. and Subsidiary Consolidated Balance Sheet June 30, 2012 (Unaudited) and December 31, 2011 June 30, December 31, Assets Cash and due from banks $ $ Federal funds sold Total cash and cash equivalents Investment securities available for sale Loans held for sale Loans Outstandings Allowance for loan losses ) ) Deferred fees and costs Premises and equipment, net Accrued interest receivable Bank owned life insurance Other real estate owned Restricted equity securities Other assets $ $ Liabilities and Stockholders' Equity Liabilities Deposits Noninterest bearing demand $ $ Interest bearing Total deposits Federal Home Loan Bank advances Long-term debt - trust preferred securities Other borrowings Accrued interest payable Other liabilities Total liabilities Stockholders' equity Preferred stock, $4 par value, $1,000 liquidation preference 1,000,000 shares authorized, 14,738 shares issued and outstanding Common stock, $4 par value - 10,000,000 shares issued and outstanding 4,251,795 shares issued and outstanding at June 30, 2012 4,243,378 shares issued and outstanding at December 31, 2011 Additional paid-in capital Retained earnings (deficit) ) ) Preferred stock warrant Discount on preferred stock ) ) Accumulated other comprehensive income (loss) ) Total stockholders' equity $ $ See accompanying notes to consolidated financial statements 3 Village Bank and Trust Financial Corp. and Subsidiary Consolidated Statements of Operations Three and Six Months Ended June 30, 2012 and 2011 (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Interest income Loans $ Investment securities Federal funds sold Total interest income Interest expense Deposits Borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income (loss) after provision for loan losses ) Noninterest income Service charges and fees Gain on sale of loans Gain (loss) on sale of securities 19 Rental income Other Total noninterest income Noninterest expense Salaries and benefits Occupancy Equipment Supplies Professional and outside services Advertising and marketing Expenses related to foreclosed real estate Other operating expenses Total noninterest expense Net income (loss) before income taxes ) ) Income tax expense Net income (loss) ) ) Preferred stock dividends and amortization of discount Net income (loss) available to common shareholders $ ) $ $ ) $ ) Earnings (loss) per share, basic $ ) $ $ ) $ ) Earnings (loss) per share, diluted $ ) $ $ ) $ ) 4 Village Bank and Trust Financial Corp. and Subsidiary Consolidated Statements of Comprehensive Income (Loss) Three and Six Months Ended June 30, 2012 and 2011 (Unaudited) For the Three Months Ended June 30, Tax Tax Expense Expense Amount (Benefit) Total Amount (Benefit) Total Net Income (loss) $ ) $ $ ) $ $ $ Other comprehensive income: Unrealized holding gains arising during the period ) ) ) Reclassification adjustment for gains realized in income ) (6
